COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      William Douglas Law v. The State of Texas

Appellate case number:    01-12-00694-CR

Trial court case number: 1354133

Trial court:              180th District Court of Harris County

       A supplemental clerk’s record complying with our order of abatement has been filed in
this Court. Therefore, we order the appeal reinstated.
       The Clerk of this Court is directed to enter Ted Doebbler in the Court’s records as
appellant’s attorney on appeal.
        The complete record has been filed in this Court. Appellant’s brief is due 30 days from
the date of this order. See TEX. R. APP. P. 38.6(a). Appellee’s brief will be due 30 days from the
date appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Justice Rebeca Huddle
                    Acting individually  Acting for the Court


Date: October 19, 2012